DETAILED ACTION

This communication is in response to application filed on 6/8/2021.  Claims 1-23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11-17, 19-20, 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franklin et al. (US 10032464).
As per claims 1, 12, 23, Franklin et al. teaches
an apparatus for training to determine machine operation, comprising: a processor; a memory storing instructions that, when executed by the processor, configure the apparatus to: register a machine in a database using registration information to create a machine registration in the database; obtain audio data of the machine, the audio data representing sound made by the machine during a normal operation of the machine; generate a base set of discrete signals using the audio data (col. 32:15-23: storage devices may store any type of data, such as identifiers, identification codes, registration information, content information, drone sound samples, drone sound signatures, …audio data, drone information, detection information, or usage data, statistical data, security data, etc., which may be used by the devices; col. 50:1-8: fig. 27 shows a diagram of sound signature matrix W, which includes four sound signatures. Similar to matrix M, the matrix W of fig. 27 includes 1025 distinct frequency bins. For convenience, the power value of each bin is represented by a line graph. Each of the sound signatures 2702 to 2708 shows peaks at different frequencies. Further, the peaks have different amplitudes/discrete signals); 
determine a digital signature associated with the normal operation of the machine using the base set of discrete signals; receive instructional data to correlate the digital signature with the machine; and correlate the digital signature with the machine registration using the instructional data (col. 11:50-52: the drone detection device may also include a memory to store instructions for processing digital signals into a feature frequency spectrum, comparing feature frequency spectrums to drone sound signatures, determining whether to transmit an alert, etc. The drone detection device may also include a memory to store previous drone detections and/or classifications; col. 32: 30-35; col. 33:2-23: by comparison, a drone detection device located at a remote prison is subject to different, but still challenging background noises including lawnmower noise, crowd noise, and wildlife noise. In either environment, the drone detection device must detect drones regardless of the background noise. The above description of the drone detection device described in conjunction with figs. 3 to 18 focuses primarily on matching a sound signal to a drone sound signature).

As per claims 2, 13, Franklin et al. teaches
wherein: the apparatus further comprises one or more microphones; and the instructions, when executed by the processor, further configure the apparatus to: receive the sound made by the machine during the normal operation of the machine using the one or more microphones; and generate the audio data using the sound made by the machine during the normal operation of the machine (col. 2:53-67: detect drones includes a microphone configured to receive a sound signal, a sound card configured to record a digital sound sample of the sound signal, and a memory storing a plurality of drone sound signatures and a plurality of background sound signatures; col. 5:9-29: system that uses broad spectrum matching to acoustically identify UAVs (e.g., drones) that are within a vicinity or proximity of a detector. In an example, a drone detection device includes one or more microphones configured to sense sound waves (e.g., sound signals or tones) emitted by drones).

As per claims 3-4, 14-15, Franklin et al. teaches
wherein the audio data is obtained via a network; wherein the audio data comprises a waveform (fig. 3: microphone receives sound through wireless network; col. 7:29-32: reference is made to different types of acoustic waveforms or signals. Sound signals are acoustic waves, sounds, or tones that are generated by drones; col. 9:54-61: The user device may also be used to specify network settings of the drone detection device. These network settings enable the drone detection device to connect to, for example, the management server and/or the network. The network settings may also enable the drone detection device to wirelessly communicate with the user device via a local area network ("LAN") and/or wireless LAN ("WLAN"); col. 17:1-3).

As per claims 5, 16, Franklin et al. teaches
wherein the audio data comprises a plurality of digital signals representing the sound made by the machine during the normal operation of the machine (col. 7:29-48: drone sound samples are digital audio files stored within the drone detection device. These audio files represent recordings of drones and are organized by drone class, brand, make/model, and flight characteristics. The drone detection device is configured to process these samples into one or more drone sound signatures (e.g., a frequency spectrum of the drone sound samples). The drone detection device then uses broad spectrum matching to compare the frequency spectrum of the drone sound signatures to the feature frequency spectrums to detect and/or classify drones).

As per claims 6, 17, Franklin et al. teaches
wherein the instructions, when executed by the processor, further configure the apparatus to send the digital signature to a server (col. 35:6-59: a first database includes a drone database, which is configured to store drone sound signatures. Drone sound signatures include power spectrums and/or frequency transformations of drone sound samples. Sound samples are recorded of each drone at different flight characteristics, such as approaching, retreating, hovering, descending, ascending, etc.; col. 56, line 63 to col. 57, line 2: the alert message may include, for example, the determined or most likely drone model and/or one or more flight characteristics (which may be timestamped based on the corresponding sample vector). The alert message may be transmitted to the management server and/or the user device).

As per claims 8-9, 19-20, Franklin et al. teaches
wherein the instructions, when executed by the processor, further configure the apparatus to generate the base set of discrete signals using the audio data by filtering ambient audio data from the audio data; generate the base set of discrete signals using the audio data by removing excursions from an initial set of discrete signals generated using the audio data (col. 2:6-21: detecting and classifying drones; identify individual background sound components (e.g., automobile traffic, lawn mowers, construction, wind, etc.) and any drone sound components in a recorded sound signal. This configuration isolates background sounds and drone sounds, which enables the system to determine if the isolated drone sounds are strong enough or spatially separate enough from the background sounds to enable the determination as to whether a drone is present, effectively filter or remove background sound components/ambient/noise audio data to enable only drone sounds components/base set of discrete signals to be further analyzed; col. 7:1-52; col. 20:2-11: effectively filter or remove background sound components to enable only drone sounds components to be further analyzed; col. 33:22-23: ambient noises not made by drones).
	
	Specification, para. 21 teaches: the capture device 106 is an EVSE. The capture device 106 is a network connected speaker having one or more microphones, a network connected camera having one or more microphones, a remote control having one or more microphones etc.

As per claims 11, 22, Franklin et al. teaches
wherein the apparatus comprises an electric vehicle supply equipment (EVSE) (col. 5:9-47: a processor within the drone detection device is configured to perform a Fast Fourier Transform ("FFT") on the sample to obtain a frequency spectrum of the sample, referred to herein as a feature frequency spectrum; col. 33:1-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 10032464) in view of Sharp (US 20160012465).
As per claims 7, 10, 18, 21, Franklin et al. teaches
wherein the registration information is received from a user; wherein the instructional data is received from a user (col. 31 line 63: a speech or voice recognition system; col. 32:55-59: an individual third-party client or consumer's access can be defined by the device and limited to certain data and/or actions. Accordingly, users of the environment may be required to register with one or more computing devices). 
Franklin does not teach via a voice command.
	Sharp teaches
wherein the registration information is received via a voice command from a user (para. 82, 127-128: system users may simply like an item by sending a command to the system indicating that they wish to like something or add it to their wish list, along with information pertaining to the respective item, product, good, or service; para. 135: voice-enabled commands via an automated attendant powered by voice recognition/interpretation software, a system user may simply say or enter one or more item codes and/or one or more recipient electronic addresses; para. 185: a registration-based tracking system, a user voice-based tracking system etc.; para. 256, 1241: data input means, e.g., voice recognition/command interpretation system). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franklin and Sharp in order to allow users to interact or input necessary information/data efficiently using voice command.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Topchy et al. (US 20080276265) teaches at para. 16-19: generating digital spectral signatures based on audio streams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        


9/23/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163